A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/21 has been entered.
 Claims 2-5, 12, 18, 19, 22, and 23 have been canceled.  Claims 1, 6-11, 13-17, 20, 21 and 24-26 are still at issue and are present for examination.
Applicants' arguments filed on 1/8/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  
Claim 21 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/17.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

`	Claims 1, 6-11, 15-17, 20, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Merighi et al. (US 2012/0208181) in view of Kubota (US 2004/0121431).
Merighi et al. teach methods of producing an oligosaccharide, wherein said oligosaccharide may be 2’fucosyllactose, comprising cultivating a host cell, preferably an E. coli cell, transformed to express one or more glycosyltransferases for the production of the desired oligosaccharide from lactose wherein the host cell also produces a functional β-galactosidase [0004].  The β-galactosidase can be an endogenous β-galactosidase or an exogenous β-galactosidase [0008] and is useful for removal of undesired residual lactose at the end of the fermentations [0028].  Merighi et al. teach 
Kubota et al. teach methods of purifying an oligosaccharide following production of the oligosaccharide by in vitro enzymatic synthesis by adding one or more α-amylase, β-amylase, glucoamylase or α-glucosidase to degrade unused substrate and/or contaminating oligosaccharides and recovering the desired oligosaccharide.  Kubota et al. also teach purification of the desired oligosaccharide by incubation with microorganisms capable of utilizing or decomposing the contaminating saccharides without utilizing the desired cyclotetrasaccharide product [0245].
Merighi et al. and Kubota et al. both teach the production of a desired oligosaccharide using a glycosyltransferase (within the microorganism of Merighi et al. or in vitro in Kubota et al.) wherein unused substrate is removed from the desired oligosaccharide product by degradation with an enzyme which will act on the unused substrate but not on the desired product oligosaccharide.  As such it would have been obvious to purify the 2’-fucosyllactose product produced by the methods of Merighi in vitro synthesis using the substrates and fucosyltransferases taught by Merighi et al.) by adding the β-galactosidase enzyme used to remove unused lactose from the product, or a microorganism which is expressing and secreting β-galactosidase enzyme, to the media following the fermentation as taught by Kubota et al.  Alternatively a skilled artisan would understand that the β-galactosidase could be produced within the microorganism producing the 2’-fucosyllactose product under the control of an inducible promoter which was only induced at the end of the fermentation after synthesis of the desired product was complete as this would be another known means of utilizing β-galactosidase to degrade unused substrate without its also degrading the substrate needed for product production.  The use of inducible promoters to control the timing of a desired product is well known in the art and Merighi et al. teach the use of inducible promoters for production of the fucosyltransferases used in the oligosaccharide production method only following a period of cell growth [0105] while Kubota et al. clearly disclose only providing the glycosidase once oligosaccharide production was complete.  As a skilled artisan would understand that when the β-galactosidase enzyme is used to remove unused lactose from the product oligosaccharide, it is not necessary during oligosaccharide production and if too much is produced it will only deplete the lactose substrate 
Applicants argue that limitation that the glycosidase is added subsequent to the completion of the fermentation is not taught by Merighi et al.   However, this is not persuasive as Kubota et al. clearly teach addition of the glycosidase subsequent to the production of the desired oligosaccharide and thus a skilled artisan would have found it obvious to add a glycosidase to the method of Merighi et al. after production of the desired oligosaccharide is produced, i.e., after the fermentation.  The rejectyion is not made over Merighi et al. alone but over the combination of Merighi et al. and Kubota et al.
Applicants state that the office contends that the modification of Merighi et al. only address intracellular lactose and not lactose in the medium but the modifications of Merighi et al. also prevent lactose from being exported into the medium in the first place.  However, this is not persuasive as export of lactose is not the only way lactose gets in the medium 
Applicants argue that the Office by insisting that Merighi et al. still needs to eliminate residual lactose or other undesired saccharides in the medium is substituting its own judgement contrary to what Merighi et al. states its own invention is, which is to prevent contaminants from being secreted into the medium by other means.  However, this is not persuasive as Merighi et al. explicitly teaches eliminating residual lactose in the fermentation medium in Example 4 despite the use of all the genetically engineered modifications designed to increase the use of the lactose for production of the desired oligosaccharide and prevent contaminants from being secreted into the medium.
Applicants again argue that Merighi et al. teaches that the intracellular production of β-galactosidase is sufficient for the removal of undesired residual lactose.  However, this is not persuasive as despite including a low level intracellular production of β-galactosidase in the 2’fucosyllactose producing E.coli used in Example 3, Merighi et al. clearly teach a 
	Applicants argue that Kubota states that the in vitro synthetic method disclosed was necessary because a large-scale cultivation of the microorganism producing the necessary enzyme is difficult for industrial scale is a direct teaching against the office’s statement that purification must be done no matter how the oligosaccharide is synthesized.  However, the statement by Kubota et al. as to why the in vitro synthetic method was chosen is not relevant to the statement by the office that that purification must be done no matter how the oligosaccharide is synthesized.  While the solution to be purified in Kubota et al. is not a fermentation broth as the solution to be purified in Merighi et al. is, a skilled artisan would readily understand that purification of the oligosaccharides produced by both methods would be similar as each would require removal of enzymes, unused substrates and by-products of the synthesis and other impurities.
	Applicants argue that just because a modification could be made does not mean it would be and that the Federal Circuit 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Merighi et al. (US 2012/0208181) in view of Kubota (US 2004/0121431) as applied to claims 1, 6-11, 15-17, 20, 22, and 24-26 above, and further in view of Grossiord et al.  
Merighi et al. and Kubota et al. are discussed above but do not teach the further provision of genes encoding a galactose catabolic system in the 2’-fucosyllactose producing E. coli.
	Grossiord et al. teach genes for galactose catabolism of a variety of lactic acid bacteria.
Merighi et al. and Kubota et al. are discussed above and both teach the production of a desired oligosaccharide using a glycosyltransferase (within the microorganism of Merighi et al. or in vitro in Kubota et al.) wherein unused substrate is E. coli of Merighi et al. under the control of an inducible promoter in order to further degrade the galactose produced from degraded lactose as a skilled artisan would understand that removal of all sugars from the fermentation broth would simplify purification of the desired 2’-fucosyllactose product.	
Applicant has not presented any arguments specifically traversing this rejection but instead relies upon the traversal discussed above.  Therefore, this rejection is maintained for the reasons presented above.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merighi et al. (US 2012/0208181) in view of Kubota (US 2004/0121431) as applied to claims 1, 6-11, 15-17, 20, 22, and 24-26 above, and further in view of Hufner (US 2011/0300584).  
	Merighi et al. and Kubota et al. are discussed above.  Merighi et al. teaches the expression of a GDP-fucose synthesis E. coli [0004] but does not teach the use of GDP-fucose salvage pathway enzymes.
	Hufner et al. teach methods of making oligosaccharides including 2’-fucosyllactose in E. coli which overexpress the GDP-fucose salvage pathway enzymes fucose kinase and fucose-1-phosphate guanylyltransferase (example 10) to provide for regeneration of the GDP-fucose substrate of the fucosyltransferase used for 2’-fucosyllactose synthesis.
	Therefore, it would have been obvious to one of ordinary skill in the art to use the GDP-fucose salvage pathway enzymes taught by Hufner et al. in the 2’-fucosyllactose producing E. coli of Merighi et al. in order to provide a GDP-fucose synthesis system as taught by Merighi et al. and to purify the 2’-fucosyllactose product produced by the methods of Merighi et al. by adding the β-galactosidase enzyme used to remove unused lactose from the product, or a microorganism which is expressing and secreting β-galactosidase enzyme, to the media following the fermentation as taught by Kubota et al.
Applicant argue that Merighi et al. would not be combined with Hufner et al. as Merighi et al. is focused on increasing intracellular lactose and GDP-fucose while the salvage pathway of Hufner does not rely on the accumulation of intracellular lactose.  However, this is not persuasive as applicants admit that Merighi et al. teaches increasing intracellular GDP-fucose 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/REBECCA E PROUTY/Primary Examiner, Art Unit 1652